Citation Nr: 1011282	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected lumbar disc herniation.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right lower radiculopathy.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a right knee 
sprain.

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to a right knee 
disability. 





REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1987.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2007 decision in which the RO granted service 
connection and assigned an initial 20 percent evaluation for 
lumbar disc herniation, effective January 9, 2007; granted 
service connection and assigned an initial 10 percent 
evaluation for right lower radiculopathy, effective January 
9, 2007; and denied service connection for right hip pain, a 
left knee condition and for a right knee condition.  

The Veteran filed a notice of disagreement (NOD) in October 
2008, and the RO issued a statement of the case (SOC) in 
March 2009.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 2009.  
The RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claims in April 2009.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for his 
lumbar disc herniation and right lower radiculopathy, the 
Board has characterized these issues on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability). 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final  matter, the Board notes that in correspondence 
dated in April 2009, the Veteran appears to raise the matter 
of his entitlement to a total disability rating based on 
individual unemployability (TDIU) during the pendency of the 
higher rating claims on appeal.  As the matter of the 
Veteran's entitlement to a TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. §§ 3.3.321(b) and 
4.16(b), has not been adjudicated by the RO, it is not 
properly before the Board, and is referred to the RO for 
appropriate action.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal warranted.

Regarding the Veteran's claims for an initial disability 
rating in excess of 20 percent for service-connected lumbar 
disc herniation and for an initial disability rating in 
excess of 10 percent for service-connected right lower 
radiculopathy, in the March 2009 substantive appeal, the 
Veteran's representative reported that the Veteran's service-
connected disabilities had worsened.  

To ensure that the record reflects the current severity of 
the service-connected disabilities at issue, the Board finds 
that more contemporaneous examinations, with findings 
responsive to the applicable rating criteria, are needed to 
properly evaluate the severity of the Veteran's service- 
connected low back and right lower extremity disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for either  scheduled VA 
examination(s), without good cause, may result in denial of 
the claim(s) for higher initial rating (as the original 
claim(s) will be considered on the basis of the evidence of 
record, which, as noted above, is insufficient to rate the 
disability under consideration).  See 38 C.F.R. § 3.655 
(2009)).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file any copy(ies) of notice(s) 
of the date and time of the examination(s) sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims all pertinent outstanding records. 

Potentially pertinent to various claims on appeal, the Board 
notes, in an   April 2009 letter, the Veteran reported that 
he was receiving Social Security benefits due to the 
continuous deterioration of his lumbar disc herniation and 
lower right radiculopathy radiating down to his right hip and 
knees.  The Veteran submitted a February 2009 letter from  
Social Security Administration (SSA) notifying him that he 
was entitled to SSA benefits.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  Id.  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the Veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before each  examiner is complete, the RO 
should give the Veteran another opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should provide notice 
as to what is needed to support a claim for service 
connection on a secondary basis, pursuant to 38 C.F.R. § 
3.310 (as revised in October 2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims for higher ratings should   
include consideration and discussion of whether "staged 
rating" (assignment of different rating for different 
periods of time, based on the facts found), pursuant to 
Fenderson (cited to above) is warranted.  

Accordingly, the matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA 
furnish a copy of its decision awarding 
the Veteran disability benefits, as well 
as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO's letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4. After all records/responses received 
from each contacted entity are  
associated with the claims file, , the RO 
should arrange for the Veteran to undergo 
VA neurological examination of his lumbar 
spine, and an orthopedic examination of 
his lumbar spine, by appropriate 
physicians, at a VA medical facility.  
The neurological examination should be 
conducted first, and that examination 
report should be made available to the VA 
orthopedic physician in conjunction with 
his or her examination of the Veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the Veteran, and 
each examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Neurological examination - The physician 
should identify, and comment on the 
existence, and frequency or extent, as 
appropriate, of all neurological problems 
associated with the Veteran's lumbar 
spine disability (to include muscle 
spasm)..  He or she should clearly 
indicate whether-aside from service-
connected radiculopathy-any such 
problem(s) constitute separately 
manifestation(s) of lumbar spine 
disability.  


Specifically as regards the Veteran's 
radiculopathy, the physician should 
indicate whether the disability is  
comparable to incomplete paralysis (and, 
if so, specifically, an assessment of  
mild, moderate, moderately severe, or 
severe is appropriate); or complete 
paralysis of the sciatic nerve. 

Orthopedic examination - The physician 
should conduct range of motion testing, 
expressed in degrees, of the lumbar 
spine.  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate 
whether the Veteran has any ankylosis of 
the lumbar spine; and, if so, the extent 
of any such ankylosis, and whether the 
ankylosis is favorable or unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
physician should then render findings as 
to the existence and frequency of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to  that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
Specifically,  whether over the last 12-
month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least one week, but 
less than  two weeks; (b) at least two 
weeks, but less than four weeks; (c) at 
least four weeks but less than six weeks; 
or (d) at least six weeks.

5.  If the Veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date(s) and time (s) of the 
examination(s) sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of each claim for higher l rating should 
include continued consideration of 
whether "staged" rating , pursuant to 
Fenderson (cited to above) is 
appropriate. 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the claim.  38 C.F.R. 
§ 20.1100(b) (2009).

